IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 45594

STATE OF IDAHO,                                  )
                                                 )    Filed: August 30, 2018
       Plaintiff-Respondent,                     )
                                                 )    Karel A. Lehrman, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
CODY WILLIAMS,                                   )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order denying motion permitting reclamation, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       Cody Williams appeals from the district court’s denial of his motion for an order
permitting reclamation of property. We affirm.
                                                 I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       Williams pled guilty to possession of a controlled substance, Idaho Code § 37-2732(c)(1),
and being a persistent violator, I.C. § 19-2514. At sentencing, the parties stipulated to the
imposition of a specified sentence and the district court followed their recommendation.
Williams appealed his sentence and this Court affirmed Williams’ judgment of conviction and
unified sentence of ten years with two years determinate.         See State v. Williams, Docket
No. 43423 (Ct. App. July 15, 2016) (unpublished). After completion of his appeal, Williams




                                                 1
filed a pro se motion in district court, under Idaho Appellate Rule 31.1, for return of a Harley
Davidson motorcycle. The district court denied Williams’ motion. Williams timely appeals.
                                                II.
                                           ANALYSIS
       On appeal, mindful of the fact that he filed his motion in the incorrect court and that the
motorcycle was the subject of a separate civil forfeiture proceeding, Williams contends that the
district court abused its discretion when it denied his motion for return of property. The State
argues that the district court was correct in denying Williams’ motion because the district court
had no legal authority to grant Williams’ motion.
       The district court held that possession of the motorcycle was a moot issue because title of
the property had been transferred to the State in a separate civil forfeiture proceeding. We agree.
The district court had no legal authority to return a motorcycle to Williams that no longer
belonged to him. Additionally, there is no legal basis for reclamation because I.A.R. 31.1 does
not provide for motions filed in district court. Rather, I.A.R. 31.1 motions must be filed with the
Supreme Court and are granted at its discretion. 1      Consequently, the district court had no
authority to grant Williams’ motion for reclamation of property.
                                               III.
                                        CONCLUSION
       The district court did not err in denying Williams’ motion for an order granting
reclamation of property. Therefore, the order denying Williams’ motion permitting reclamation
is affirmed.
       Judge HUSKEY and Judge LORELLO CONCUR.




1
        Idaho Appellate Rule 31.1 states, “[A] person may file a motion with the Supreme Court
for an order permitting the reclamation by such party or person of . . . property in the possession
of any court, department, agency or official. The Supreme Court in its discretion may grant such
an order.”
                                                2